Douglas, J.,
dissenting. I respectfully dissent from the judgment of the majority. I do so for the reasons which follow.
I
R.C. 3103.03
The content of R.C. 3103.03 is set forth in fn. 2 of the majority opinion. In the case before us, the trial court found that the child involved was continuously attending, on a full-time basis, an accredited high school. Further, during this period of time, the child reached the age of majority — age eighteen. Giving the statute its actual and literal reading, the duty of support continues “* * * even when such child has attained the age of majority. * * *” To hold otherwise writes the statute out of existence.
II
The majority says that “[wjhen the marriage comes to an end, the question of how to allocate the burden of support between the parents arises. As in the instant case, this was often done by agreement. * * *” (Emphasis added.)
While, in general, this statement is accurate, it should not be construed to mean that an allocation is valid, binding and enforceable where the agreement is not accepted by the court or where the agreement is fundamentally unfair and attempts to negate the lawful responsibility of a parent to provide support. Now, pursuant to R.C. 3113.215, child support is statutorily determined and an agreement of the parties as to allocation is of little or no effect.
Ill
The majority says that the case before us does not “* * * involve appellee’s ultimate obligation to support Kimberly. * * *” Rather, says the majority, the case “* * * concerns appellee’s obligation to appellant under the terms of the separation agreement. * *
It seems that what the majority is saying is that the child (Kimberly) has a cause of action against her father (appellee) and that if Kimberly enforces her claim, then appellee-father would have a right over against appellant-mother. The undesirability of that holding and arrangement should be obvious on its face. Further, that is not the law. The duty to pay and the benefit of the child support payments do not accrue to the benefit or credit of a custodial7 parent. The separation agreement (as it pertains to child support) is merely a contract designating the party responsible for payment, and the party receiving the payments does so on behalf of the child involved. Thus, the obligation is to the child and not the opposing parent.
*205IV
Conclusion
The General Assembly has given us R.C. 3103.03. If that law has any meaning at all (see R.C. 1.47), it must apply to the case at bar. I believe the section clearly applies in this case and, therefore, I respectfully dissent.
Sweeney and Resnick, JJ., concur in the foregoing dissenting opinion.

 See R.C. 3109.04, effective April 11, 1991, for newly enacted “shared parenting” concept.